Citation Nr: 0733683	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2003.

Prior to the transfer of the claims file to the Board, the 
veteran informed the RO that he was withdrawing his appeal as 
to the issue of service connection for hepatitis, as recent 
blood tests had shown he did not have hepatitis, and the RO 
noted that the appeal was withdrawn.  Accordingly, the Board 
does not have jurisdiction to consider that issue.


FINDINGS OF FACT

1.  A right ear hearing loss disability was first shown many 
years after service, and is not due to any in-service events, 
including noise exposure.

2.  A left ear hearing loss disability has not been shown.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in February 2003, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Later, in March 2006, he was sent a 
letter providing more detailed information as to these 
elements.  In addition, the veteran was provided information 
regarding ratings and effective dates, and the claim was 
subsequently readjudicated, as demonstrated by the July 2006 
supplemental statement of the case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Although he was not 
explicitly told, in either of these letters, to provide any 
relevant evidence in his possession, he was told to tell VA 
about any other additional information or evidence that he 
thought would support his claim, and that he could send this 
information directly to VA, or have VA help obtain the 
evidence.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical records 
were obtained.  The veteran provided private medical records, 
and there is no evidence or information identified by the 
veteran which has not been obtained.  A VA examination as to 
nexus was provided.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Thus, the Board also concludes that VA's duty to 
assist has been satisfied.

For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of his claims.  There is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  Therefore, he is not prejudiced by the 
Board considering the merits of the claim in this decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Service connection

The veteran contends that he developed hearing loss due to 
noise exposure from weapons during service.  He points out 
that he was a cannoneer, and exposed to artillery noise, 
particularly during his two tours of duty in Vietnam.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Service medical records do not show hearing loss in service, 
and an audiogram on the separation examination in October 
1969 reported puretone thresholds in the right ear at the 
frequencies of 500, 1000, 2000, and 4000 hertz of 5, 0, 5, 
and 5 decibels, respectively.  Corresponding findings in the 
left ear were 0, 0, 5, and 15 decibels.    

Private audiology testing provided in connection with the 
veteran's employment show results of five tests conducted 
from July 1991 to October 1995.  In the left ear, although 
some diminished hearing (i.e., puretone thresholds above 20 
decibels) was shown, puretone thresholds meeting the 
definition of hearing loss in 38 C.F.R. § 3.385 were not 
demonstrated.  In this regard, only the threshold levels from 
500 through 4000 hertz are considered in determining the 
presence of a hearing loss disability of VA purposes.  All of 
the findings at those frequencies were less than 40, and only 
one frequency exceeded 26 decibels.  See 38 C.F.R. § 3.385.  
Speech discrimination was not reported.  In the right ear, 
the earliest audiogram, in July 1991, included a puretone 
threshold of 60 decibels at 4000 hertz, demonstrating a 
hearing loss in that ear, and the later examinations 
continued to show qualifying hearing impairment in that ear.  

On a VA audiology examination and opinion obtained in 
February 2003, the veteran reported noise exposure during 
service from weapons in basic training, and in Vietnam while 
serving in an artillery unit.  He reported occupational noise 
exposure working in a brewery/factory.  He had no significant 
recreational noise exposure.  Audiology findings showed pure 
tone thresholds in the right ear at the frequencies of 500, 
1000, 2000, 3000, and 4000 hertz of 15, 15, 20, 20, and 70 
decibels, respectively.  Corresponding findings in the left 
ear were 15, 20, 15, 25, and 35 decibels.  Speech recognition 
scores were 92 percent in the right ear and 96 percent in the 
left ear.  The diagnosis was moderately severe sensorineural 
hearing loss in right ear at 4000 hertz, and mild 
sensorineural loss at 4000 hertz in the left ear.  These 
findings disclose a hearing loss disability, as defined by 
VA, in the right ear, but not in the left ear.  See 38 C.F.R. 
§ 3.385.  The examiner commented that discharge audiometrics 
demonstrated normal hearing bilaterally, and that, therefore, 
current hearing loss is not likely related to military noise 
exposure.  

The veteran's wife also submitted a statement in February 
2006, describing the problems she has noticed with the 
veteran's hearing as long as she has known him, since 1985.  
She states that he refused to acknowledge he had a hearing 
problem for a long time, but that not only she, but his other 
friends and relatives have noticed the problem as well.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The Board acknowledges that the veteran had noise exposure 
during service, and his Vietnam service from May 1967 to 
October 1969, particularly the time period that his 
occupational specialty was cannoneer or ammunition handler, 
supports his recollections.  Because the Board accepts the 
veteran's statements as to noise exposure, whether the 
provisions of 38 U.S.C.A. § 1154(b) would apply need not be 
addressed, as the reduced evidentiary burden for combat 
veterans relates only to the issue of service incurrence, and 
not to whether the veteran has a current disability or 
whether a current disability is linked to the incident in 
service; those two questions require medical evidence.  See 
Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  

Specifically, a layman, such as the veteran or his wife, is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he had certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
A layman, however, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Thus, the veteran, and his wife, are competent to report a 
subjective decrease in hearing, but not whether a hearing 
loss disability, as defined in 38 C.F.R. § 3.385, is present.  
The service medical records show that the veteran did not 
have a hearing loss at separation, and the only medical 
evidence addressing whether a hearing loss disability was of 
service onset concluded that it was not likely due to in-
service hearing loss.  For a grant of service connection, 
there must be medical evidence of a nexus between the current 
disability and the in-service disease or injury (in this 
case, noise exposure).  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran contends that under Hensley, the examiner cannot 
use the normal findings at separation for the basis of a 
negative opinion.  However, in Hensley, the Court holds that 
normal hearing at separation does not preclude a subsequent 
grant of service connection; a medical nexus between a 
hearing loss shown later and service is still required.  See 
Hensley, 5 Vet. App. at 159-160.  Moreover, the Court does 
not address the evidence that a medical examiner may rely 
upon for an opinion; instead, the Court indicates that the 
Board cannot rely solely upon evidence of normal hearing at 
separation, where there is medical evidence of a nexus.  See 
Hensley at 164.  In this case, there is no medical evidence 
of a nexus.  Although the VA examination report is not a 
model of exposition, neither the Board nor the veteran 
possesses the necessary medical expertise to challenge the 
results of this medical evidence.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  Further, in the absence of any 
medical evidence to the contrary, there is simply no basis to 
question the examination conclusion.  

In sum, the evidence shows that while the veteran was exposed 
to noise in service, a separation examination did not 
disclose hearing loss; there is no contemporaneous evidence 
of the presence of a hearing loss disability in the right ear 
until 20 years after service; and the only competent evidence 
addressing whether a current hearing loss is due to noise 
exposure in service found that it was not likely related.  
The veteran finds the veteran's statements, and those of his 
wife, entirely credible, but they are not competent to 
address the medical nexus question.  Moreover, as to the left 
ear, the medical evidence shows that he does not have a 
current hearing loss disability, under 38 C.F.R. § 3.385.  
Without medical evidence of the current existence of a 
claimed condition, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for hearing loss.  As a result, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


